DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kressner (WO 91/07116).
Kressner teaches an electric toothbrush (20) comprising: a driving portion (28) mounted inside a body case; a replaceable brush (24) extending upward from the body case; a brush head (38) provided on a front side of a distal end of a neck (36) of the replaceable brush; and a power transmission portion (34) configured to transmit power from the driving portion to the brush head so that the brush head rotationally reciprocates, wherein the brush head includes a brush head body that has a planting base (44) provided with a plurality of planting holes, and a fitting shaft portion (58/59) protruding rearward from the planting base and penetrating through a support wall portion (47) that is formed on a side close to a rear surface of the planting base in the neck, a shaft hole (55) is formed at a rotation center of 
With regards to claim 2, the front end of the head support shaft is located frontward of back ends of the planting holes, and no planting hole is formed at a rotation center of the planting base (figure 2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kressner (‘116).
Kressner teaches all the essential elements of the claimed invention however fails to teach exact dimensions of a gap between the planting base and the support wall portion (claim 3), the thickness of the planting base (claim 4) and the distance from a front surface of the planting base to the front end of the head support shaft (claim 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kressner so that the gap, thickness and distance, as stated above, fall within the claimed range since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  Further, one of skill in the art would be routine experimentation find the optimum gap, thickness and distance for the planting base to optimize the performance of the toothbrush.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kressner (‘116) in view of JP 2005-160498.
Kressner teaches all the essential elements of the claimed invention however fails to teach that the neck has an opening at the rear part of the neck body in a side close to a distal end of the body and a lid member attached to the neck body so as to close the opening and wherein the head support shaft is fixed so as to protrude from the lid member.  JP ‘498 teaches a toothbrush with a lid (5) on the back of the neck for closing an opening (figure 2).  There is further a shaft (8) that protrudes from the lid member.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kressner so that there is a lid with a shaft as taught by JP ‘498 to allow for easy access to the inner workings of the head.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kressner (‘116) in view of JP 2006-55194.
Kressner teaches all the essential elements of the claimed invention including a coming off portion (61) provided in a diameter direction of the fitting shaft portion at a rear end there.  The 
JP ‘194 teaches a toothbrush with a head-side conversion portion (17) to convert linear to reciprocating rotation motion of the head (claim 7).  The head side conversion portion includes a connection bar (26/27), a swing lever (31) located between the connection bar and the brush head body and a base portion on a side close to the connection bar that is rotatably supported by the neck.  There is a first conversion portion (figure 1, where 31 connects to the connection bar) which converts reciprocating linear motion of the connection bar to the reciprocating rotational motion of the swing lever and a second conversion portion (where 31 connects to the head) which converts the reciprocating rotational motion of the swing lever to reciprocating rotational motion of the brush head body (claim 8).  The head side conversion portion is connected to a rear part of the fitting shaft portion, in a side close to a base portion of the neck body (claim 10).  There is a guide portion including a groove portion extending in a radial direction at the rear part of the fitting shaft portion.  The distal end of the swing lever has a connection pin fit within the guide portion (figure 1) (claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kressner’s head side conversion portion with one as taught by JP ‘149 since both head side conversion portions are equivalent structures known in the art.  Both conversion portions perform the same function of converting a form of motion to a reciprocating rotational motion in the brush head and therefore could be used interchangeably without destroying the intended function.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723